Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16/868692.  Claim(s) 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 102 and 103 has been withdrawn. 

Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  First, Examiner notes that the eligibility of claims in “similar” patent application has no bearing on the eligibility of the instant claims.  Further, generating an order to automatically generate shipments is an abstract idea as it can be performed by a human with pen and paper.  Examiner also points out that “generating an order to automatically generate shipments is not supported in the specification.  A rejection under 35 USC 112 is introduced below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mathematical concepts.  In in dependent claims 1, 9 and 17, the steps of receiving historical sales data for the product; using a plurality of different seasonality estimation methods, for each different estimation method, estimating a seasonality profile comprising seasonality values for each of a plurality of future time periods and determining an approximate error amount for each of the seasonality profiles; determining a weight for each of the plurality of different seasonality profiles based on the corresponding approximate error amount; generating an aggregate seasonality profile based on the plurality of different seasonality profiles and the corresponding weights comprising, for each time period of each different seasonality profile, multiplying the seasonality value by the corresponding weight and summing a resultant value for each of the future time periods for all of the different seasonality profiles to generate an aggregate seasonality profile comprising an aggregate seasonality value for each of the future time periods, the aggregate seasonality profile comprising a trained aggregate seasonality model; determining a demand forecast using the aggregate seasonality profile, the demand forecasts based on a base demand, promotional effects and the aggregate seasonality values;  are mathematical concepts which include mathematical formulas and calculations and mental processes which can be performed by a human with pen and paper.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Vanda Memo issued in June 2018.  
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 only broadly recites electronically sending the demand forecast to an inventory management system; based on the received demand forecast, generating an electronic order to automatically generate shipments, via a transportation mechanism, of additional quantities of the product to a plurality of retail stores which amounts to using a computer to perform the abstract idea.  Using a computer to transmit data electronically does not integrate the abstract idea into a practical application.  Independent claim 9 is directed to a non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform the method of claim 1.  These additional elements amount to instructions to perform the abstract idea on a computer and do not integrate the abstract idea into a practical application.  Further, independent claim 17 is directed to the system with one or more processors coupled to one or more point of sales systems.  The processors receiving sales data and adapted to perform the method of claim 1.  These additional elements amount to using a computer as a tool to perform the abstract idea and instructions to perform the abstract idea on a computer and do not integrate the abstract idea into a practical application
  
Dependent claim 2, 4-7, 10, 12-15 and 18, 20-23 only further limit the abstract idea of the independent claims and do not recite additional elements that integrate the abstract idea into a practical application.  

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683